Order entered March 6, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00098-CV

                        RYAN GALLAGHER, Appellant

                                         V.

                     COLLIN COUNTY, ET AL., Appellees

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-00049-2020

                                     ORDER

      Before the Court is appellant’s March 3, 2020 motion seeking a “waiver of

transcript fees”. Although appellant states in its motion that there is an “affidavit

of Indigency on Record”, the record before this Court does not show that he has

complied with rule 145 of the rules of civil procedure. See TEX. R. CIV. P. 145.

Accordingly, we DENY appellant’s motion seeking waiver of transcript fees.

      Also before the Court is appellant’s March 3, 2020 motion seeking an

extension of time to file his brief on the merits. Although the appellate record has
not been filed and is not due until March 23rd, appellant filed a brief on February

18th. Because appellant’s brief is not yet due, we DENY his extension motion as

premature. On the Court’s own motion, we STRIKE appellant’s brief filed on

February 18th. Appellant shall file his brief on the merits WITHIN THIRTY

DAYS after the record is complete. See TEX. R. APP. P. 38.6(a)(2). We caution

appellant that his brief must comply with the requirements set forth in rule 38.1 of

the rules of appellate procedure. See id. 38.1.




                                              /s/   KEN MOLBERG
                                                    JUSTICE